Order filed, March 24, 2015.




                                           In The
                                 Court of Appeals
                                         For The
                            First District of Texas
                                        ____________

                                  NO. 01-15-00153-CV

          HALIMA M. MAMO, A/K/A OHALIMA M. MAMO, Appellant

                                             V.

         FIRST COLONY COMMUNITY ASSOCIATION, INC., Appellee


                       On Appeal from the 240th District Court
                              Fort Bend County, Texas
                          Trial Court Case 09-DCV-171891


                                          ORDER

      The reporter’s record in this case was due March 16. 2015. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.
       We order Liz Wittu, the official (or substitute) court reporter, to file the record in
this appeal, if any, within 30 days of the date of this order.


/s/Evelyn Keyes
   Acting individually